Title: To James Madison from Henry Hill, 10 November 1808
From: Hill, Henry
To: Madison, James



No. 5.
Sir,
Consulate of the United States of America, St. Salvador Nov. 10th. 1808.

In the present interesting situation of the Spanish Colonies, it will probable be agreeable to you to receive the proclamations of the Vice Roy & Cabildo of Buenos-Ayres, and the Reclamation and Manifestos of the Princess of Brazil, and the Infant of Spain Don Pedro Carlos, now at this Court, which I have the honor to inclose herewith.  The translations which accompany them have been made in haste, and my time has not permitted me to put into English the Manifestos.
The United States will not look with indifference, it is presumed, upon the events transpiring in the Spanish Colonies; which it is to be hoped and expected, will maintain their integrity to Spain in her present struggle, and let this terminate as it may, their commercial if not political enfranchisement, is probable to result from it.
The United States are looked up to as the political head of this Continent, and their known pacific and unambitious views, inspire a general confidence.  Persuation which often accomplishes more than force, has also the advantage of voluntary acquiescence to opinions, and nothing is wanting to insure the happiness & prosperity of America, but a communication of ideas, and union of sentiments in the common object and interest of preserving its peace and tranquility.
In my Dispatch No. 4. I have given such information as was from time to time received at Rio respecting the Colony of Laplata and the prospect of its ports being opened to English commerce; an event expected and greatly wished for by these people generally, who have imported such kinds and quantities of their Manufactures into this Country, that they will perhaps never be able to sell them here, and are losing from 10 to 30 PrCt. on cost & charges.  But my own opinion is from every thing I have been able to learn, that the Ports of Laplata will not be opened, at least for the present, as it is judged the authorities there, (who derive a personal interest from keeping them closed) will not take upon themselves the responsability of an act derogating from the established policy of Spain and the laws of the Indies.  If however this should be the case, there is not a doubt but our commerce will be received there on equal terms; altho’ it is suspected with much reason that measures are pursuing to endeavor to occlude it, as was the case at Rio; where the English wished for a Monopoly.  With very great respect, I have the honor to be, sir, Your Mo. obedt. Servt.

Henry Hill

